Citation Nr: 0430569	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  92-08 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Gregory A. Morton, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Ronald W. Scholz, Senior Counsel


INTRODUCTION

The appellant is the widow of the veteran who had active 
service from September 1943 to November 1945. The veteran was 
a prisoner of war (POW) from February 1945 to April 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.

In November 1993, the Board issued a decision denying the 
claim for service connection for the cause of the veteran's 
death. The appellant appealed this decision, and, in January 
1995, the United States Court of Appeals for Veterans Claims 
(hereafter "the Court") granted a joint motion to remand the 
case and vacated the Board's November 1993 decision.

The Board issued a second decision in September 1995, which 
again denied the appellant's claim for service connection for 
the cause of the veteran's death.  The appellant appealed 
this decision and, in September 1997, the Court vacated the 
Board's September 1995 decision and remanded the case.

The Board issued a third decision in November 1998, which 
again denied the appellant's claim for service connection for 
the cause of the veteran's death. The appellant appealed this 
decision and, in July 2000, the Court vacated the Board's 
November 1998 decision and remanded the case.

The Board issued a fourth decision in May 2001, which again 
denied the appellant's claim for service connection for the 
cause of the veteran's death. The appellant appealed this 
decision and, in July 2004, the Court reversed the Board's 
May 2001 decision and remanded the case.


FINDINGS OF FACT

1. The veteran's death occurred in January 1991 as a result 
of myocardial infarction. The myocardial infarction in turn 
was due to cardiomyopathy, diabetes, hypertension and 
ventricular tachycardia.

2. The veteran's service-connected psychiatric disorder 
contributed to the cause of death.


CONCLUSION OF LAW

A service-connected disability contributed substantially and 
materially to the cause of the veteran's death. 38 U.S.C.A. 
§§ 1310, 5107 (West 1991); 38 C.F.R. § 3.312 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that this decision 
constitutes a complete grant of the benefit sought.  
Accordingly, there is no need to discuss the notice and 
assistance requirements of the VCAA.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2004).  
Factual Background

The veteran's original death certificate discloses that he 
died in January 1991 as a result of cardiac arrest caused by 
myocardial infarction, which in turn was due to 
cardiomyopathy, diabetes, hypertension and ventricular 
tachycardia.  An amended death certificate was later signed 
in May 1991, which listed post-traumatic stress syndrome, 
psychoneurosis and anxiety syndrome as other significant 
conditions contributing to death but not resulting in the 
underlying cause.

At the time of the veteran's death, service connection was in 
effect for psychiatric disability (characterized as a 
psychoneurosis and an anxiety state), evaluated as 30 percent 
disabling; chronic bronchitis, rated 10 percent disabling; 
and residuals of a fracture of the right ankle, evaluated as 
noncompensably disabling. The combined rating for the 
service-connected disabilities was 40 percent.

The appellant has produced three medical opinions by 
physicians; Drs. P., D., and H.  Dr. P was the physician who 
signed the death certificate and the amended death 
certificate.  All three physicians opined that stress and 
anxiety could predispose one to the development of coronary 
artery disease and, in the veteran's case, that anxiety and 
stress associated with the veteran's PTSD was a contributing 
cause of death.

Three medical opinions were obtained by VA; in 1995 from Dr. 
K., in 1998 from Dr. R., and in 2001 from Dr. S.  Dr. K., an 
independent medical expert in cardiology, concluded that it 
was highly unlikely that the veteran's service-connected 
psychiatric disorder played little, if any, role in the 
veteran's death.  Dr. R. concluded that, in the absence of 
angina prior to his fatal event, it was highly unlikely that 
any psychiatric-associated stress resulted in the veteran's 
death.  Dr. S. concluded that stress may have played a real 
but minor [10 percent] role in some of the events 
contributing to the overall progress of the veteran's 
coronary heart disease, but that cigarette smoking, diabetes, 
and hypertension played a major role. 
Legal Criteria 

Service connection may be granted on a secondary basis if a 
claimed disability is found to be proximately due to, or is 
the result of, an established service-connected disability. 
38 C.F.R. § 3.310(a) (2004); See Allen v. Brown, 7 Vet. App. 
439, 446 (1995).

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to the cause of 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related.  
For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death but, rather, it must be 
shown that there was a causal connection. 38 U.S.C.A. § 1310; 
38 C.F.R. § 3.312.

Analysis

The appellant contends that the veteran's service-connected 
psychiatric disability contributed to his death.

Over the course of this appeal, a number of medical opinions 
have been considered with respect to whether the veteran's 
service-connected psychiatric disability contributed 
substantially or materially to the cause of the veteran's 
death.  

In reaching its decision in its previous denial, the Board 
gave greater probative weight to VA-obtained medical opinions 
from Drs. K., R., and S. than the opinions provided by the 
appellant from Drs. P., D., and H.  The rationale for so 
doing was the fact that Drs. K. R., and S. are all professors 
associated with the field of cardiology, and all of them 
credibly demonstrated the presence of disagreement in that 
field with respect to the causal relationship between stress 
and cardiovascular disease.

However, in its July 2004 decision, the Court found that the 
third and final VA-obtained medical opinion, provided by Dr. 
S., did, in fact, support an award of service connection for 
the cause of the veteran's death.  The Court cited his 
statement that "[I]n [his] opinion, the [veteran's] service-
connected psychiatric disorder may have had a 10% 
contribution to [his] death." The Court reversed the May 
2001 Board decision and remanded the case to the Board to 
implement its determination. This decision by the Board is in 
accordance with the July 2004 Court Order.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is granted.




	                        
____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



